Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,230,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the present and reference claims recite the same novel limitations, merely presented in varying degrees of broadness and specificity, but the novel concepts are the same, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-5 are indefinite with regards to which axes of the fuselage the stowed “aligned” configuration corresponds to, as well as the flight “perpendicular” configuration.
Regarding claims 2-3, it is unclear which element/axis is the starting axis and which element/axis is the ending axis to define the angle range of about 0 to 180 degrees. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Strand US 3,430,894.

	Regarding claim 1, Strand discloses an aircraft, comprising: 
	a fuselage (15); 
	a rotatable wing disposed above the fuselage (solid and dotted lines 17 figure 1), the wing being rotatable between a stowed position in substantial alignment with and over the fuselage (dotted arrangement of figure 1 where a chord axis of the dotted configuration is at least aligned with a vertical axis of the fuselage) and flight position substantially perpendicular to the fuselage (solid arrangement of figure 1 where a longitudinal axis of the solid configuration is at least perpendicular to the longitudinal axis of the fuselage); 
	at least one cross-wing driveshaft disposed within the wing (47/13 figure 2); 
	a first engine and a second engine located at a respective right side and left side of the fuselage beneath the wing (32 figures 1-2); and 
	a drive system between the first engine and the second engine and the at least one cross-wing driveshaft, wherein the drive system includes: 
		a combining gearbox (21 figures 1-2) that is disposed inside the fuselage and that is connected to a first engine driveshaft and a second engine driveshaft by a respective first coupling shaft and second coupling shaft (engine driveshafts and coupling shafts being inherent in figure 2 to those with ordinary skill in the art in view of 21 being defined as “a compound transmission and drive shaft means” column 3 lines 9-10), the combining gearbox including a riser shaft (61); and 
		a mid-wing gearbox connected between the riser shaft and the at least one cross-wing driveshaft (12 figure 2).

	Regarding claim 2, Strand discloses the aircraft of claim 1, wherein the first coupling shaft and the second coupling shaft define an included angle with the riser shaft from about 0 degrees to about 180 degrees relative to the transverse axis of the aircraft (as shown in figure 2 as best understood by the Examiner).

	Regarding claim 3, Strand discloses the aircraft of claim 1, wherein the first coupling shaft and the second coupling shaft define an included angle with the riser shaft from about 0 degrees to about 180 degrees relative to the longitudinal axis of the aircraft (as shown in figure 1 as best understood by the Examiner).

	Regarding claim 5, Strand discloses the aircraft of claim 1, wherein the first engine and the second engine are symmetrically disposed relative to a zero butt line of the aircraft (figure 2).

	Regarding claim 6, Strand discloses the aircraft of claim 1, wherein the first coupling shaft and the second coupling shaft are symmetrically disposed relative to a zero butt line (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strand in view of Simonetti US 2018/0080380.
	Regarding claim 4, Strand teaches the aircraft of claim 1, but does not specify wherein at least a portion of the respective first engine and the second engine are located externally at opposite sides of the fuselage.
	Simonetti; however, does teach such arrangement of engines (22 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement, in order to provide a more efficient arrangement of elements within the fuselage as well as to take advantage of external airflow, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644